IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-30761
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

ANTONIO SALAZAR-ROJAS, also known as Manuel
Lopez-Gonzalez, also known as Jesus Antonio
Salazar, also known as Antonio Salazar,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                     USDC No. 01-CR-20-ALL-S
                       --------------------
                         February 20, 2002

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Antonio Salazar-Rojas appeals the sentence imposed by the

district court following his guilty-plea conviction for illegal

reentry into the United States after deportation.   He argues that

his prior conviction for unauthorized entry of an inhabited

dwelling was an element of the offense which should have been

alleged in the indictment in view of Apprendi v. New Jersey, 530

U.S. 466, 490 (2000).   The indictment alleged that he had a

different felony conviction for simple criminal damage to

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 01-30761
                                  -2-

property in an amount exceeding $500.       Salazar-Rojas’ argument is

foreclosed by the Supreme Court’s decision in Almendarez-Torres

v. United States, 523 U.S. 224 (1998).       He states that he is

raising this issue to preserve it for possible Supreme Court

review in view of Apprendi.     Apprendi did not overrule

Almendarez-Torres.     See Apprendi, 530 U.S. at 489-90; see also

United States v. Dabeit, 231 F.3d 979, 984 (5th Cir. 2000), cert.

denied, 121 S. Ct. 1214 (2001).    This court must follow

controlling Supreme Court precedent until the Supreme Court

itself overrules it.     See Dabeit, 231 F.3d at 984.

     AFFIRMED.